NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUSSELL STRICKLAND,                             No.    21-16144

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01094-JDP

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                 Jeremy D. Peterson, Magistrate Judge, Presiding

                             Submitted June 7, 2022**
                               Anchorage, Alaska

Before: HURWITZ, BRESS, and H. THOMAS, Circuit Judges.

      Russell Strickland appeals the district court’s order affirming the Social

Security Commissioner’s denial of his application for disability benefits and

supplemental security income under the Social Security Act. We review the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s decision de novo. We may set aside the Commissioner’s denial of social

security benefits only if the decision of the administrative law judge (“ALJ”) “was

not supported by substantial evidence . . . or if the ALJ applied the wrong legal

standard.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). We have

jurisdiction under 28 U.S.C. § 1291. We affirm.

      1.     At step four, the ALJ determined that Strickland can perform his past

relevant work (“PRW”) as generally performed and was therefore not disabled.

This conclusion followed from two key factual findings. First, the ALJ determined

that Strickland has the residual functional capacity (“RFC”) “to perform light

work,” subject to certain further limitations, including no more than four hours of

standing and six hours of sitting in an eight-hour day. Second, the ALJ determined

that, given his RFC, Strickland can perform his PRW as a parts order and stock

clerk as generally performed, as defined by the Dictionary of Occupational Titles

(“DOT”), 1991 WL 672333.

      2.     Substantial evidence supports the RFC determination. The ALJ did

not err in characterizing Strickland’s RFC as light, rather than sedentary. That

determination was permissibly based on the testimony of a vocational expert

(“VE”) that Strickland was “not precluded” from performing “light” work that

included a “sit-stand option” and the aforementioned limits on standing. Moore v.

Apfel, 216 F.3d 864, 869 (9th Cir. 2000).


                                            2
      3.    Substantial evidence also supports the ALJ’s conclusions that

Strickland had PRW as a “parts order and stock clerk,” and that Strickland can

perform this PRW as generally performed in light of his RFC.

      The ALJ’s determination that Strickland had PRW as a “parts order and

stock clerk” was substantially supported by the VE’s testimony and the description

of that occupation in the DOT, 1991 WL 672333. Both the DOT and the VE’s

testimony confirm that this PRW is performed at a light level throughout the

national economy, DOT, 1991 WL 672333, and the ALJ was not required to credit

the testimony of Strickland’s retained expert over the testimony of the VE. That

Strickland previously performed his job at a medium level is not determinative of

whether he can perform his PRW as “generally performed” in the national

economy. Stacy v. Colvin, 825 F.3d 563, 569 (9th Cir. 2016).

      AFFIRMED.




                                         3